           Case 1:21-cv-00665-SCY Document 5 Filed 07/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VALERIE MONTOYA,

       Plaintiff,

v.                                                                   Civ. No. 21-665 SCY

KILOLO KIJAKAZ,
Acting Commissioner of Social Security
Administration,

       Defendant.

                                             ORDER

       THIS MATTER coming before the Court upon Plaintiff’s Motion to Proceed in Forma

Pauperis with Financial Affidavit Pursuant to 28 U.S.C. § 1915 (Doc. 2), the Court having

considered the Motion and Affidavit, FINDS that the Motion is well-taken and should be

granted.

       IT IS HEREBY ORDERED that this action is authorized to proceed without the

prepayment of the filing fee, costs, or security therefore, pursuant to 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

Summons and Complaint on the United States Attorney, the Attorney General, and the Office of

the General Counsel, in accordance with Fed. R. Civ. P. 4(c)(3).



                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
